Citation Nr: 9930580	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's seizure disorder is currently productive of 
no more than a history of a major epileptic seizure in 1970, 
but there are no clinical findings of major or minor 
epileptic seizures since that time.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a seizure disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.121, 4.122, 4.124a, Diagnostic Codes 8910-8914 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was previously before the Board and remanded in 
July 1997 for additional development including obtaining 
updated treatment records, Social Security disability 
records, a hospitalization for observation and examination, 
and a social and industrial survey.  The requested 
development was completed, except for the social and 
industrial survey.  Nevertheless, as described in the 
decision below, the Board finds that upon a review of the 
current record, there are adequate clinical findings of 
record to properly evaluate the veteran's seizure disorder 
according to the pertinent rating criteria.  Thus, the Board 
finds that completion of the social and industrial survey is 
not necessary for fair disposition of this appeal, and the 
Board will proceed with appellate review. 

The Board finds that the veteran's claim for an evaluation in 
excess of 10 percent for a seizure disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  See 
38 C.F.R. § 4.1. 

The veteran's seizure disorder is currently rated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8912, which evaluates epilepsy, Jacksonian and focal 
motor or sensory.  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  
See 38 C.F.R. § 4.124a, "The Epilepsies", note (1).  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  See 38 C.F.R. § 4.124a, 
"The Epilepsies", note (2).  According to the general 
rating formula for major and minor epileptic seizures, a 10 
percent evaluation is assigned if there is a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent evaluation is assigned for major and minor epileptic 
seizures if there is at least one major seizure in the last 
two years; or at least two minor seizures in the last six 
months.  See 38 C.F.R. § 4.124a.  When continuous medication 
is shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  This rating will not be 
combined with any other rating for epilepsy.  In the presence 
of major and minor seizures, rate the predominating type.  
There will be no distinction between diurnal and nocturnal 
major seizures.  See 38 C.F.R. § 4.124a, "General Rating 
Formula for Major and Minor Epileptic Seizures," notes 1-2.

Psychomotor seizures, minor, will be rated as minor seizures 
under the general rating formula when characterized by brief 
transient episodes of random motor movements, hallucinations, 
perceptual illusions, abnormalities of thinking, memory or 
mood, or autonomic disturbances.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8914.

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  See 38 C.F.R. § 4.121.  To 
warrant a rating for epilepsy, the seizures must be witnessed 
or verified at some time by a physician.  Id.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  Id.  The frequency of seizures should be 
ascertained under the ordinary conditions of life (while not 
hospitalized).  Id.  The term psychomotor epilepsy refers to 
a condition that is characterized by seizures and not 
uncommonly by a chronic psychiatric disturbance as well.  See 
38 C.F.R. § 4.122.  The seizure manifestations of psychomotor 
epilepsy vary from patient to patient and in the same patient 
from seizure to seizure.  See 38 C.F.R. § 4.122(a).  A 
chronic mental disorder is not uncommon as an interseizure 
manifestation of psychomotor epilepsy and may include 
psychiatric disturbances extending from minimal anxiety to 
severe personality disorder (as distinguished from 
developmental) or almost complete personality disintegration 
(psychosis).  See 38 C.F.R. § 4.122(b).  The manifestations 
of a chronic mental disorder associated with psychomotor 
epilepsy, like those of the seizures, are protean in 
character.  Id.  

The Board has thoroughly reviewed the medical evidence 
regarding the veteran's service-connected seizure disorder, 
as summarized in below.  However, in light of the above-noted 
rating criteria, the Board finds that there is no basis for 
assigning a rating in excess of 10 percent for the veteran's 
seizure disorder, and the appeal is denied.  

A brief review of the history of this claim reveals that in a 
May 1970 rating decision, the veteran was granted service 
connection for a seizure disorder based on evidence that the 
veteran sustained a seizure in service, which was treated 
with Dilantin.  A 30 percent disability evaluation was 
assigned, effective from April 1970.  Subsequently, in a July 
1971 VA examination, the veteran reported that he had not had 
a seizure since January 1970.  As such, in a July 1971 rating 
decision, the RO reduced the veteran's disability evaluation 
to 10 percent disabling, effective from October 1971.  That 
evaluation has remained in effect since that time.  The 
veteran currently claims that he should be entitled to a 
rating in excess of 10 percent for his seizure disorder.  

An April 1990 private medical statement from Michael A. 
Passidomo, M.D., associated with the veteran's Social 
Security disability records, contains an impression of an 
essentially normal neurological examination.  It was noted 
that the veteran had a mild tremor of the hands, which may be 
medication related or may represent a mild essential tremor.  

In June 1993, the veteran was seen at a VA medical center for 
complaints of pain in his chest.  Examination ruled out 
coronary artery disease and a seizure disorder.  A July 1993 
VA medical record contains a diagnosis of bipolar seizure 
disorder, and treatment included Tegretol.  In August 1994, 
the veteran underwent a VA examination and was diagnosed with 
probable Jacksonian seizure disorder.  The veteran complained 
of an unusual feeling in his left thumb, and reported an 
increasing tremor in his hands.  There were no psychiatric 
changes, and an x-ray was negative for any evidence of a 
skull fracture.  In April 1995, various lay statements were 
received, which commented on noticing the veteran have small 
seizures that reportedly affect his daily life.  

An April 1996 private medical statement from Roman Karpynec, 
M.D, associated with the veteran's Social Security records, 
contains an impression of "[m]edically intractable seizure 
disorder, partial motor type with history of one secondarily 
generalized tonic clonic seizure, exclude non-epileptic 
events."

In June 1997, the veteran testified before the BVA that he 
experienced tremors in his hands, and that he felt these 
tremors were related to his seizure disorder.  He indicated 
that he was taking Tegretol to prevent a grand mal seizure, 
and that he sought treatment for his disorder every two 
months.  He also indicated that he last worked as a 
bricklayer in 1989, and that he had to quit because his 
seizures interfered with his working ability.

In October 1997, the veteran underwent a VA examination for 
mental disorders and was diagnosed with bipolar mood disorder 
and seizure disorder.  The examiner opined that the veteran 
had been treated with Lithium Carbonate since 1988, and that 
his hand tremors can be attributed to side effects from that 
medication.  In November 1997, the veteran underwent a VA 
examination for epilepsy.  He was assessed with Jacksonian 
seizures since 1970, with a single episode of a grand mal 
seizure in 1970, and recurrent minor seizure activities since 
1970.  

An October 1997 private medical statement from Roman 
Karpynec, M.D., indicated that the veteran had undergone a 
video EEG, during which he reported experiencing several of 
his typical seizures characterized by jerking and twitching 
movements of the left thumb and forearm.  However, there were 
no objective clinical signs of any movement or seizure-like 
activity upon direct observation and review of the EEG.  The 
examiner indicated that the veteran was neurologically 
stable.  The nature of his seizures remained unclear, and the 
examiner stated that he was unable to define objective data 
to make a more concrete diagnosis other than historical 
subjective patient description of his events.  

In December 1998, the veteran underwent an EEG at the 
University of Kentucky Medical Center.  The impression was as 
follows:  "Abnormal study for the presence of a slowed 
background which may be seen with early dementia or other 
generalized cerebral dysfunction.  In addition, there is a 
recorded event which is not epileptic in nature, but which is 
felt to be typical for the patient.  This confirms the 
presence of non-epileptic seizures."  In a February 1999 
follow-up report from the University of Kentucky Medical 
Center, the examiner opined that the February 1999 EEG was 
normal, indicating that the veteran's "seizures" were not 
epileptic.  The examiner indicated that he had explained to 
the veteran that there are numerous causes for nonepileptic 
seizures, including anxiety, which should be explored.  

In February 1999, the veteran was hospitalized for a brief 
period at a VA medical center for observation and 
examination.  The concluding diagnosis was conversion 
disorder with seizures or convulsions.  The veteran 
complained of tingling that would begin in his left hand and 
then progress up his arm.  But he did not manifest any such 
seizure during that hospitalization period.  

In light of the foregoing medical evidence, the Board finds 
that the preponderance of the evidence is against assignment 
of an evaluation in excess of 10 percent for the veteran's 
seizure disorder.  In that regard, the Board notes that the 
medical evidence is consistent in finding that the veteran 
has not experienced any major seizures since 1970.  
Furthermore, since that time the veteran contends that he 
experiences minor seizures, which he consistently describes 
as a tingling sensation that begins in the fingers on his 
left hand and continues up his arm.  The veteran has been 
evaluated on numerous occasions regarding these "seizures," 
which are more often described as tremors.  The Board finds 
that the leading conclusion among the various medical 
examination is that the veteran is not experiencing seizures 
of an epileptic nature.  While it is not disputed that the 
veteran periodically experiences some sort of tremors, or 
jerking and twitching movements, these "seizures" are not 
clinically epileptic seizures.  This conclusion is found 
throughout the medical evidence summarized above.  Most 
significantly, during the recent EEG studies, performed in 
December 1998 and February 1999, the veteran experienced his 
typical tremors during the EEGs, but they were clinically 
determined to be non-epileptic.  Additionally, as described 
above, the Board notes that the medical evidence contains 
several instances where the veteran's tremors are attributed 
to factors such as medications or anxiety.  

In short, the record is negative for any findings of at least 
one major epileptic seizure in the past year, or at least two 
minor epileptic seizures in the last six months, such that 
the veteran would be entitled to an evaluation in excess of 
10 percent under 38 C.F.R. § 4.124a.  As such, the appeal is 
denied.

In reaching this decision, the Board has considered the 
complete history of the veteran's seizure disorder, as well 
as the current clinical manifestations of this disability and 
its effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  The Board does not 
dispute that the veteran experiences some sort of tremor in 
his left upper extremity; however, this is simply not the 
sort of epileptic seizure that is contemplated under 
38 C.F.R. § 4.124a, for which the veteran is service-
connected.  Should the veteran's seizure disability increase 
in severity, he may be entitled to a higher evaluation, but 
at present there is no basis for an evaluation in excess of 
10 percent.  See 38 C.F.R. § 4.1.

Finally, the Board acknowledges the veteran's contentions 
that his seizure disorder has interfered with his ability to 
retain and maintain employment.  Nevertheless, the Board 
points out that the VA Schedule for Rating Disabilities 
contemplates impairment in earning capacity.  Further, the 
Board finds no evidence of record that the veteran's seizure 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in a 10 percent 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for a seizure disorder 
is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

